t c memo united_states tax_court jimmy d morris transferee petitioner v commissioner of internal revenue respondent docket no filed date graydon w florence jr for petitioner mark s mesler and pamela l mable for respondent memorandum opinion thornton judge respondent has determined that petitioner has liability as a transferee of association cable tv inc act of dollar_figure plus interest as provided by law ’ respondent determined that for taxable_year act has unpaid ' the notice of transferee_liability issued to petitioner on date determined a liability of dollar_figure in an amended answer respondent increased the amount of transferee_liability asserted against petitioner to dollar_figure - - liability for federal income taxes of dollar_figure and additions to tax pursuant to sec_6653 and of dollar_figure and dollar_figure respectively the issue for decision is whether petitioner is liable as the transferee of assets of act under sec_6901 and if so the amount of his liability unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated without trial the stipulation of facts is incorporated herein by this reference when he petitioned the court petitioner resided in panama city florida in petitioner franklin w briggs briggs john l daniell daniell and michael roy gay gay incorporated act a florida corporation that they owned equally they organized act to provide cable television services to a beach resort in panama city beach florida where act acquired cable television franchise rights petitioner was a shareholder director and officer of act by joint stipulation the parties agreed to be bound by the testimony and documentary_evidence offered at the trial of briggs v commissioner tcmemo_2000_380 also decided today in date act sold its assets including cable franchise rights to jones spacelink ltd jsl the purchase and sale agreement executed date the purchase agreement states that it was made by and among jsl as the buyer and act towers development co of panama city inc towers development towers construction co of panama city inc briggs daniell gay petitioner and sandra morris as sellers identified collectively in the purchase agreement and hereinafter as the seller group the purchase agreement states that the assets to be conveyed to jsl include all tangible and intangible assets of the seller group the stated purchase_price of dollar_figure was payable to the seller group of this amount dollar_figure was payable to the seller group in cash at the closing dollar_figure was payable to the seller group in accordance with the terms of a covenant_not_to_compete and the balance of dollar_figure was payable to the seller group in accordance with the terms of an agreement regarding additional cable subscribers the covenant_not_to_compete also executed date states that it was made and entered into by and between jsl as as discussed in briggs v commissioner supra the nominal shareholders of both towers development co of panama city inc towers development and towers construction co of panama city inc were franklin w briggs briggs and petitioner’s wife sandra morris petitioner having placed his ownership interests in his wife’s name to avoid creditors in the instant proceeding the parties have stipulated that petitioner and briggs were the sole shareholders of towers development and that they owned it equally q4e- buyer and the sellers comprising the same entities and individuals as the seller group under the covenant_not_to_compete hach seller agreed not to compete with jsl for years the covenant_not_to_compete states that jsl shall pay the dollar_figure consideration for the covenant_not_to_compete to sellers c o franklin w briggs with dollar_figure payable on date and the balance payable in four annual installments of dollar_figure each commencing date on date pursuant to an agreement with act jsl made a wire transfer to act's attorney glenn l hess hess of dollar_figure hess deposited these funds into a client trust fund account of this amount dollar_figure was the cash payable at the closing and dollar_figure was the initial payment for the covenant_not_to_compete on date pursuant to act’s instructions hess issued four checks from the client trust fund account as follows payee amount act dollar_figure daniell dollar_figure gay dollar_figure towers development dollar_figure total dollar_figure the dollar_figure check to towers development represented distributions to petitioner and briggs of dollar_figure each ’ instead of receiving their shares of the proceeds directly petitioner and briggs had directed that their checks be made payable to towers development - - also on date act issued separate checks of dollar_figure to each of its four shareholders including petitioner therefore petitioner received from act gross distributions aggregating dollar_figure dollar_figure plus dollar_figure all these distributions occurred in the state of florida after the initial distribution of the sale proceeds on date the remaining payments under the purchase agreement were distributed to act’s shareholders directly for taxable_year act issued petitioner a form 1099-div statement for recipients of dividends and distributions showing cash liquidating distributions of dollar_figure the sale of act’s assets to jsl on date resulted in a complete dissolution or liquidation of act’s assets and the subsequent transfers to act’s shareholders on date of the cash proceeds that act received from the sale of its assets to jsl rendered act insolvent after selling thus association cable tv inc act issued checks to its four shareholders totaling dollar_figure from worksheets in evidence ostensibly prepared by act’s accountants it appears that act allocated dollar_figure to pay hess’ legal expenses and dollar_figure to pay a commission the sum of these total payments and allocated expenses---dollar_figure--is slightly greater than the dollar_figure payment that hess made to act on date the seeming discrepancy is unexplained in the record the record does not indicate the exact dates or amounts of these payments -- - its assets to jsl act transacted no other business other than in date filing its federal_income_tax return on its federal_income_tax return act took the position that the dollar_figure gain it realized on the sale of its assets to jsl was nontaxable pursuant to sec_337 because act had adopted a plan of complete_liquidation on or before the sale date of the assets ina notice_of_deficiency issued to act for taxable_year respondent determined that act had not timely adopted a plan_of_liquidation and that the gain was taxable resulting in an income_tax_liability for act of dollar_figure respondent also determined that act was liable for additions to tax of dollar_figure under sec_6653 for fraud and dollar_figure under sec_6661 for substantial_understatement of tax act petitioned the tax_court in association cable tv inc v commissioner tcmemo_1995_596 this court held that act was liable for the tax on the gain from the sale of its assets to jsl because no plan of liguidation existed on or before the sale date the court also sustained the additions to tax for fraud and for substantial_understatement with respect to the addition_to_tax for fraud the court found that act through the actions of briggs and petitioner had falsified documents to corroborate its federal_income_tax return position that the asset sale constituted a nontaxable liquidation pursuant to sec_337 - having determined that the date distributions to its shareholders left act with insufficient funds to pay its corporate federal_income_tax liability respondent has sought to collect the liability from act’s shareholders including petitioner discussion petitioner’s transferee_liability pursuant to sec_6901 the commissioner may proceed against a transferee of property to assess and collect federal income taxes owed by the transferor for this purpose a transferee includes a shareholder of a dissolved corporation see sec_301_6901-1 proced admin regs sec_6901 does not impose liability on the transferee but merely gives the commissioner a procedure or remedy to enforce the transferor’s existing liability see 357_us_39 respondent bears the burden of proving petitioner’s liability as a transferee but not of proving act’s liability for the tax see sec_6902 rule d the existence and extent of transferee_liability is determined by the law of the state in which the transfer occurred---in this case florida see commissioner v stern supra pincite 93_tc_475 affd without published opinion 933_f2d_1014 9th cir 44_tc_647 --- - respondent argues that under florida law petitioner is liable as a transferee both at law and in equity ’ on brief respondent bases his arguments regarding petitioner’s liability at law on florida statutes that were not in effect at the time of the transfers in question we need not linger long over this complication however for as discussed below we conclude that respondent has made a prima facie case of transferee_liability in equity under florida law a transferee may be liable in equity for the debts of the transferor who fraudulently conveys assets to ’ the difference between transferee_liability at law and in equity has been described as follows transferee_liability at law is based either on the transferee’s express assumption of the transferor’s liability the assumption by contract theory or on state or federal_law imposing liability on the transferee the difference between liability at law and liability in equity is not that one is based on statutory law while the other is not rather the difference is that liability in equity derives from the law of fraudulent_conveyances developed by courts of equity that required an application_for equitable relief where a conveyance was to be set_aside much of the law of fraudulent_conveyances is now a matter of statute such as the uniform fraudulent conveyance act saltzman irs practice and procedure par dollar_figure 2d ed on brief respondent relies on fla stat ann secs and west these provisions were effective as of date the subject matter of the predecessor statutes is similar but not identical to that of the statutes cited by respondent the transferee see 100_tc_180 87_tc_609 affd without published opinion 827_f2d_774 11th cir wiltzius v commissioner tcmemo_1997_117 under florida’s uniform fraudulent transfer act ufta effective date a transfer is fraudulent as to present and future creditors if the debtor made the transfer with actual intent to hinder delay or defraud any creditor of the debtor fla stat sec a the ufta defines creditor as a person who has a claim and debtor as a person who is liable ona claim fla stat sec petitioner concedes that he is precluded from challenging the tax_liability of act as determined in association cable tv inc v commissioner supra see 48_tc_824 decisions entered by the tax_court determining deficiencies against taxpayers are res_judicata as to the taxpayers’ liabilities ina later action involving transferee_liability petitioner does not dispute that respondent has failed to collect the liability from act petitioner does not dispute that he was an initial transferee of act and that as a result of the distributions of date he received gross_proceeds of dollar_figure the critical question is whether act made the transfers to petitioner with fraudulent intent -- - the ufta specifies a number of factors that may be considered in determining whether the debtor made transfers or incurred obligations with intent to hinder delay or defraud a creditor ’ among these factors are whether the transfer fla stat sec provides in determining actual intent under paragraph a consideration may be given among other factors to whether a the transfer or obligation was to an insider b the debtor retained possession or control of the property transferred after the transfer c the transfer or obligation was disclosed or concealed d before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit e the transfer was of substantially_all the debtor’s assets the debtor absconded g the debtor removed or concealed assets h the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred j the transfer occurred shortly before or shortly after a substantial debt was incurred k the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor was to an insider whether the transfer was of substantially_all the debtor’s assets whether the debtor was insolvent or became insolvent shortly after the transfer was made and whether the transfer was made shortly before or after a substantial debt was incurred fla stat sec a e as discussed below all these factors indicate fraudulent intent in the instant case whether the transfer was to an insider in the case of a corporation an insider includes a director or an officer of the corporation fla stat sec b the parties have stipulated that petitioner was a shareholder director and officer of act in florida existing creditors have the benefit of a presumption of fraudulent intent where the conveyance is voluntary and there is a close relationship between the transferor and the transferee hagaman v commissioner supra pincite see scott v dansby so 2d fla dist ct app 100_tc_180 was decided under fla stat sec which was repealed and replaced by provisions of the ufta effective date scott v dansby so 2d fla dist ct app was decided under florida law governing fraudulent_conveyances which was codified in fla stat sec dollar_figure unless displaced by the express provisions of the new act the principles law and equity under fla stat dollar_figure remain intact and supplement the provisions of the ufta see fla stat sec 743_fsupp_851 n s d fla whether the transfer was of substantially_all the debtor’s assets under the terms of the purchase agreement act was to sell all its tangible and intangible assets to jsl the sale resulted in a complete dissolution or liquidation of act’s assets after the sale act conducted no other business except for filing its federal_income_tax return on date act distributed the cash proceeds from the sale to the shareholders we conclude that on date act transferred substantially_all its assets to its shareholders see 119_f3d_1485 11th cir whether the debtor was insolvent or became insolvent shortly after the transfer was made the parties have stipulated that act was rendered insolvent by act’s sale of its assets to jsl on date and act’s subsegquent transfer to its shareholders on date in association cable tv inc v commissioner tcmemo_1995_596 this court stated that the sale of act’s assets to jsl did not constitute a sale of act’s sole asset because act still had outstanding contracts the relevant consideration under fla stat sec e however is not whether act sold all its assets to jsl but whether act transferred substantially_all its assets to its shareholders see 119_f3d_1485 llith cir as discussed above the facts in the record of the instant proceeding indicate that act transferred substantially_all its assets to its shareholders including petitioner petitioner has adduced no evidence to the contrary whether the transfer was made shortly before or shortly after a substantial debt was incurred act transferred assets to petitioner shortly after it sold its assets to jsl and shortly before it incurred the related tax_liabilities see hagaman v commissioner t c pincite regardless of when federal taxes are actually assessed taxes are due and owing and constitute a liability no later than the date the tax_return for the particular period is required to be filed 39_tc_170 transferee is liable for all existing debts of the transferor whether or not such debts had been determined or were even known at that time affd 331_f2d_485 2d cir although a single factor considered in isolation may not establish the requisite fraud to set_aside a conveyance several of them considered together may afford a basis to infer fraud see johnson v dowell so 2d fla dist ct app on the basis of the several factors discussed above and after considering all the evidence in the record we conclude that respondent has established a prima facie case that act made the transfers in question with fraudulent intent petitioner bears the burden of rebutting the presumption see hagaman v commissioner supra pincite 27_tc_999 affd in part and revd in part on another ground 261_f2d_362 6th cir 18_tc_1159 affd per curiam 217_f2d_952 9th cir 743_fsupp_851 s d fla on reply brief petitioner states that he does not contest the receipt of dollar_figure but argues that no more than dollar_figure of this amount represents a transfer from act because petitioner had dollar_figure of expenses associated with the sale of act’s assets to jsl and dollar_figure was paid to petitioner for his entering into a covenant_not_to_compete with jsl on opening brief petitioner argues that act should be treated as having transferred to him no more than dollar_figure an amount arrived at by subtracting from dollar_figure not only his dollar_figure of alleged sales expenses_incurred and the dollar_figure associated with the covenant_not_to_compete but also dollar_figure that he alleges represented repayment of a loan by act petitioner provides no explanation for the discrepancy in his positions on opening and reply brief we consider petitioner to have abandoned his argument regarding act’s alleged repayment of a loan to petitioner this conclusion is consistent with petitioner’s concession in briggs v commissioner tcmemo_2000_380 that the full dollar_figure is includable in his gross_income in any event the evidence does not establish the existence of any loan from petitioner to act or that petitioner received the transferred assets in any capacity other than as a shareholder of act the only documentary_evidence offered by petitioner to establish the existence of loans to act was a handwritten worksheet apparently prepared by act’s accountants which indicates that dollar_figure of the dollar_figure transferred to each of act’s four shareholders including petitioner and john l daniell daniell represented loan reductions petitioner offered no evidence to corroborate either the worksheet or act’s alleged indebtedness to him to the contrary daniell testified that he could not recall whether he or the other shareholders had ever made any loans to act also act’s federal_income_tax return reflects no loans from shareholders petitioner has failed to overcome the prima facie showing by respondent that act’s transfers to petitioner included the dollar_figure in question continued -- - claimed selling_expenses petitioner argues that dollar_figure of claimed selling_expenses should be netted from the gross amounts transferred to him by act the record is largely silent about these claimed selling_expenses who incurred them when or why petitioner’s position here 1s inconsistent with his concession in briggs v commissioner tcmemo_2000_380 that the full dollar_figure is includable in his gross_income in briggs petitioner did not claim any deduction or offset for the dollar_figure of claimed selling_expenses as previously noted petitioner has agreed to be bound by the record compiled in briggs petitioner has failed to establish his entitlement to any offset for selling_expenses here amounts attributable to covenant_not_to_compete petitioner argues that dollar_figure of the transfers in question representing one-fourth of the dollar_figure initial payment from jsl with respect to the dollar_figure agreed-upon consideration for the covenant_not_to_compete represents his own income rather than a transfer from act we disagree the ufta defines transfer in relevant part as every mode direct or indirect of disposing of or parting with continued see 17_tc_393 remanded on other grounds 197_f2d_704 2d cir griffiths v commissioner tcmemo_1994_637 -- - an asset or an interest in an asset fla stat sec emphasis added as a party to the covenant_not_to_compete act clearly had an interest in the proceeds therefrom which the parties have stipulated were part of the total purchase_price paid for act’s assets petitioner has not established that act had no interest in the entire dollar_figure partial payment it received from jsl or that its transfer to petitioner of a one-fourth share of these proceeds did not constitute a transfer from act within the meaning of the ufta whether the full amount of act’s deficiency has been paid on brief petitioner argues for the first time that he should not be liable for act’s deficiency because it has already been discharged by other transferees generally we will not consider positions raised for the first time on brief if to do so would prejudice the opposing party see 87_tc_56 in the instant circumstances however we believe it is appropriate to address petitioner’s argument as a general principle the commissioner can collect the transferor’s tax_liability only once where it is shown that the full amount of the deficiency has been paid the liability of the transferee is extinguished see 47_tc_622 15_tc_709 affd per curiam 196_f2d_1022 5th cir once the commissioner has met his burden_of_proof under sec_6902 and established - a prima facie case for transferee_liability the burden of going forward devolves upon the transferee to establish defenses thereto such as payment of the transferor’s liability by or on behalf of the transferor see 8_tc_871 newsome v commissioner tcmemo_1976_75 on brief petitioner states without elaboration that he has x learned that the estate of gay has also paid its liability emanating from the associated sic cable tv inc distribution the record is devoid of evidence however of any such payment by the estate of gay or when how or for what purpose it might have been made daniell testified that he has paid approximately dollar_figure in satisfaction of a transferee_liability claim asserted against him by the internal_revenue_service irs assuming arguendo that daniell made this payment it is insufficient to satisfy the full amount of act’s liability ’ moreover so long as the possibility exists that daniell could file for a refund petitioner cannot be exonerated from transferee_liability see holmes v commissioner supra peterson v commissioner t c this court has determined that act owed a tax_liability of dollar_figure an addition_to_tax for fraud of dollar_figure anda substantial_understatement_penalty of dollar_figure for a total of dollar_figure see association cable tv inc v commissioner tcmemo_1995_596 this amount does not take into account any interest on act’s taxable_year liability see sec_6602 sec_6622 -- - memo barring refund claims by daniell or other transferees who may have made payments against act’s tax_liability however we expect respondent to take any such payments into account in computing petitioner’s ultimate liability see peterson v commissioner supra transferee_liability for addition_to_tax for fraud on brief petitioner argues that because respondent has failed to prove petitioner’s fraud with clear_and_convincing evidence petitioner has no transferee_liability for act’s addition_to_tax for fraud petitioner’s argument betrays a fundamental misunderstanding of transferee_liability sec_6901 provides the commissioner a mechanism for collecting a transferor’s tax_liability which may be either as to the amount of tax shown on the transferor’s return or as to any deficiency or underpayment_of_tax by the transferor see sec_6901 the additions to tax such as the sec_6653 addition_to_tax for fraud are assessed and collected in the same manner as taxes and the term tax as used in the internal_revenue_code specifically includes among other things the sec_6653 b addition_to_tax for fraud sec_6662 accordingly petitioner’s liability as a transferee of act extends to act’s liability for the addition_to_tax for fraud as determined in association cable tv inc v commissioner tcmemo_1995_596 see 31_tc_188 affd per curiam 273_f2d_610 6th cir statute_of_limitations petitioner argues that respondent is time barred from asserting liability against petitioner as a transferee a transferee’s liability at law or in equity for federal_income_tax generally must be assessed and collected in the same manner as the transferor’s liability see sec_6901 a a in the case of the liability of an initial transferee however the statute_of_limitations extend sec_1 year after the limitations_period for assessing tax against the transferor see sec_6901 petitioner concedes that he is an initial transferee of act as a general_rule the limitations_period for assessing taxes against the transferor i sec_3 years from the date the return is filed see sec_6501 in the case of a false_or_fraudulent_return with the intent to evade tax however the general_rule is inapplicable and the irs may assess or collect the tax anytime see sec_6501 96_tc_858 affd 959_f2d_16 2d cir this court previously has determined that act is liable for the addition_to_tax for fraud with respect to taxable_year see association cable tv inc v commissioner supra this holding is conclusive that at least part of the deficiency was - - attributable to fraud consequently act’s federal_income_tax return was false and fraudulent see forehand v commissioner tcmemo_1993_618 on brief petitioner concedes that he is collaterally estopped from challenging the decision in association cable tv inc accordingly because no statute_of_limitations bars assessment against act none bars assessment against petitioner see 105_tc_370 35_tc_317 petitioner argues that the florida limitations_period is applicable and bars respondent from proceeding against petitioner petitioner’s argument is without merit it is well settled that the united_states is not bound by state statutes of limitation in enforcing its rights 310_us_414 see 640_f2d_609 5th cir florida statute_of_limitations did not apply 357_f2d_198 5th cir 111_tc_172 affd 213_f3d_1173 9th cir although state law determines the nature and extent of property rights in applying a federal revenue act federal_law determines the consequences of those rights see 472_us_713 bresson v commissioner supra pincite --- - accordingly we hold that respondent is not time barred from assessing transferee_liability against petitioner conclusion petitioner is liable as a transferee for act’s income_tax deficiencies and additions to tax up to but not exceeding dollar_figure plus interest for the tax_liabilities due and uncollected from act for the taxable_year to reflect the foregoing decision will be entered under rule ‘ the parties have not addressed the manner in which interest is to be computed we expect this matter to be resolved in the rule computation for an analysis of the computation of interest under florida law where the amount transferred to a transferee is less than the amount of taxes owed by the transferor see griffin v commissioner tcmemo_1997_394
